UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                             20 Cr. 3-13 (KPF)

DARYL BARTLEY,                                           ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The sentencing for Mr. Bartley, currently scheduled for July 22, 2021, is

ADJOURNED to August 18, 2021, at 3:00 p.m. The sentencing will proceed

by video conference. Access instructions will be provided to the parties in

advance of the proceeding.

      SO ORDERED.

Dated: July 8, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
